Citation Nr: 1427278	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, claimed as leg cramps, to include as due to treatment for service-connected hypertension.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to treatment for service-connected hypertension.

3.  Entitlement to service connection for a hair loss disorder, to include as due to treatment for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a video conference hearing in April 2014 before the undersigned.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction consideration in April 2014.

The issues of entitlement to an evaluation in excess of 40 percent disabling for degenerative disc and joint disease of the lumbar spine, entitlement to service connection for a right shoulder disorder, to include as secondary to a lumbar spine disorder, entitlement to service connection for a bilateral hand disorder, to include as secondary to a cervical spine disorder, entitlement to service connection for a bilateral foot disorder, entitlement to service connection for a lower bilateral leg disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised in statements received in December 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a right leg disorder a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

A diagnosis of a hair loss disorder has not been rendered at any time during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for a hair loss disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in May 2007.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and afforded the Veteran the opportunity to give testimony before the Board.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Thus, the Board finds that all necessary development has been accomplished.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a hair loss disorder, to include as due to treatment for service-connected hypertension.

Service treatment records reveal that in July 1981, when seen for a blood pressure check and medication refill, the Veteran was noted to be doing well "except admits to [increase] hair loss in large amount since" being prescribed a medication.  The diagnostic impression was high blood pressure, poor control.  Medication was changed.  On retirement examination in July 1982, physical examination of the head, face, neck and scalp was normal; no pertinent defects or diagnoses were noted.  

Post service treatment records do not reveal a diagnosis of a hair loss disability.  

The Veteran was afforded a VA skin diseases medical examination in June 2012.  The Veteran was noted to have been diagnosed with pseudofolliculitis barbae in 1971.  The Veteran reported that he had a rash on the back of his neck following a haircut and that it got worse in 1971.  He was treated with a local antibiotics and was given a profile.  When examined, it was found that the Veteran did not have any scarring alopecia or any alopecia areata.  (Service connection for pseudofolliculitis barbae has since been granted).  

Service connection for a hair loss disorder is denied.  Although the Veteran's service treatment records make note of hair loss since starting a particular medication, there was no diagnosis of hair loss at that time and the Veteran's post service treatment records do not reveal any complaint, diagnosis, or treatment for any hair loss disorder.  After examination in June 2012 the Veteran was not noted to have any hair loss/alopecia.  Therefore, as the Veteran has not been diagnosed with a hair loss disorder service connection is denied.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for a hair loss disorder, to include as due to treatment for service-connected hypertension, is denied.


REMAND

The Veteran was afforded a VA medical examination with regard to his claim for service connection for a gastrointestinal disorder in December 2010 after which the examiner rendered the opinion that the Veteran's GERD was less likely as not (less than 50/50 probability) caused by or a result of or related to the Veteran's inservice gastrointestinal troubles experienced while on active duty.  The examiner explained that details found in the Veteran's service treatment records regarding his abdominal issues stated "intestinal block in 1976, hospitalized for 1 week, diagnosed as left lower quadrant abdominal pain, etiology unknown."  Documentation from October 1997 revealed "gastroenteritis."  Documentation from November 1976 revealed "abdominal pain etiology unknown."  His symptoms included diarrhea, constipation, and left lower quadrant pain.  The symptoms the Veteran experienced during military service are not usual characteristics of GERD.  Instead the examiner noted that the most common symptoms of GERD are heartburn, described as a burning sensation behind the breastbone, most commonly experienced after meals, regurgitation, described as the perception of flow of refluxed gastric content into the mouth or hypopharynx, and dysphagia.  The examiner noted that other symptoms may include bronchospasm, laryngitis, and chronic cough. 

Although the examiner provided an opinion regarding whether the Veteran had a gastrointestinal disorder directly related to his active service, the examiner offer an opinion on a secondary basis; that is, whether the Veteran's gastrointestinal disorder was due to or permanently aggravated by the medication that he has been prescribed to treat his service connected hypertension.  As such, the Veteran must be afforded another VA medical examination.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran is in receipt of service-connected benefits for radiculopathy of the right lower extremity associated with degenerative disc and joint disease of the lumbar spine.  The Veteran seeks entitlement to service connection for right leg disorder, claimed as leg cramps, to include as due to treatment for service-connected hypertension.  At the hearing before the undersigned the Veteran indicated that his right leg disorder was "mostly" due to his back issue.  As such, it is unclear whether the Veteran has a right leg disability that is separate from the already service-connected radiculopathy and, if so, whether it is related to the Veteran's active service or prescribed medication.  Therefore, the Board finds it necessary to afford the Veteran another VA medical examination.  McClendon, 20 Vet. App. at 79.

At the hearing before the undersigned, the Veteran reported that he received all of his treatment at VA.  Review of the claims file reveals treatment records dated through August 2012 and an indication that the Veteran was treated as an inpatient in December 2012.  As such, on remand, attempts must be made to obtain complete records of the Veteran's treatment dated since August 2012.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for gastrointestinal or right leg disorders since August 2012.  After securing the necessary release, obtain these records and complete VA treatment records pertaining to the Veteran dated subsequent to August 2012.  

2.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any gastrointestinal disorder and/or right leg disorder manifested by leg cramps found to be present.  The claims file and copies of all pertinent records must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: 

(a) specifically identify any gastrointestinal or right leg disability present.  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed gastrointestinal disorder and/or right leg disorder manifested by leg cramps found to be present was incurred in or aggravated by service?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed gastrointestinal disorder and/or right leg disorder manifested by leg cramps found to be present was caused by the medication prescribed for the Veteran's service-connected hypertension?

(d) Is it at least as likely as not that the Veteran's service-connected hypertension aggravated any currently diagnosed gastrointestinal disorder and/or right leg disorder manifested by leg cramps found to be present?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

In rendering an opinion, the examiner must comment on the prior VA medical opinion. 

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


